                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 TIFF’S TREATS HOLDINGS, INC.,    §
                                  §
      Plaintiff,                  §
                                  §
 v.                               §
                                  §
 RYAN RICH D/B/A HOT BOX COOKIES, § Civil Action No. 6:20-cv-1075
 HOT BOX COOKIES, LLC, and        §
 COOKIE PEDDLERS, LLC D/B/A HOT   §
 BOX COOKIES,                     §


        Defendants.


                      COMPLAINT AND DEMAND FOR JURY TRIAL


       Plaintiff Tiff’s Treats Holdings, Inc. (“Tiff’s Treats”), by and through its undersigned

attorneys, as and for its Complaint against Defendants Ryan Rich D/B/A Hot Box Cookies, Hot

Box Cookies, LLC, and Cookie Peddlers, LLC D/B/A Hot Box Cookies (collectively,

“Defendants” or “Hot Box Cookies”), hereby alleges as follows based on knowledge of Tiff’s

Treats’ own actions, and on information and belief as to all other matters:

                                SUMMARY OF THE ACTION

       1.      This is an action for statutory trademark infringement and unfair competition under

the Federal Trademark Act of 1946, as amended, 15 U.S.C. §§ 1051 et. seq. (“Lanham Act”), and

trademark infringement, dilution, and unfair competition under the statutory and common law of

the State of Texas.


       2.      More specifically, Tiff’s Treats alleges that Defendants are willfully and

continuously infringing Tiff’s Treats’ trademarks and trade dress, and unfairly competing with



                                               -1-
Tiff’s Treats through Defendants’ use of confusingly similar trademarks and trade dress for its

own bakery business.


                                JURISDICTION AND VENUE

        3.      This Court has jurisdiction over the subject matter of this action under 15 U.S.C.

§ 1121 and 28 U.S.C. §§ 1331 and 1338(a) and (b) because it involves an action for violation of

the Lanham Act, 15 U.S.C. §§ 1051 et. seq. The Court has supplemental jurisdiction under

28 U.S.C. § 1367(a) over Plaintiff’s claims under state law because those claims are so related to

the claims over which there is original subject-matter jurisdiction that they form part of the same

case or controversy under Article III of the United States Constitution.


        4.      This Court also has subject matter jurisdiction on the separate and independent

ground of diversity of citizenship pursuant to 28 U.S.C. § 1332(a). There is complete diversity of

citizenship between the parties and the amount in controversy exceeds $75,000, exclusive of

interest and costs.


        5.      The Court has personal jurisdiction over Defendants because Defendants have

conducted business activities in this state and are conducting business in this State and District,

and/or have committed and are committing torts in whole or in part in this State, as described

below, including without limitation, acts of trademark infringement, unfair competition, and

dilution.    Defendants, individually and collectively, have committed and are committing

intentional acts as described above that are expressly aimed at Tiff Treat’s, its headquarters, and

its intellectual property within both the State of Texas and this District; Defendants’ actions have

caused actual harm that the Defendants knew was likely to be suffered in the State of Texas and




                                               -2-
this District. Based on the foregoing, this Court has long-arm personal jurisdiction over

Defendants.


        6.      A substantial part of the events giving rise to the claims asserted, infra, occurred in

this District. Moreover, a substantial part of the intellectual property that is the subject of the action

is situated in this District. Accordingly, venue is proper in this district pursuant to 28 U.S.C.

§ 1391(b)(2).


        7.      Defendants are subject to personal jurisdiction in this District. Accordingly, venue

is also proper in this District pursuant to 28 U.S.C. § 1391(b)(3).


                                               PARTIES

        8.      Plaintiff Tiff’s Treats Holdings, Inc. is a corporation organized under the laws of

the State of Texas, with its principal place of business at 8310-1 N. Capital of Texas Highway,

Suite 110, Austin, Texas 78731.


        9.      Defendant Ryan Rich is an individual believed to have a principal residence at 7532

Cromwell Drive, Apartment 3N, Clayton, Missouri 63105-2955. Defendant Ryan Rich is CEO, a

member and owner of Hot Box Cookies, LLC and Cookie Peddlers, LLC, and filed an assumed

name record (D/B/A) for “Hot Box Cookies.”


        10.     Defendant Hot Box Cookies, LLC is a limited liability company organized under

the laws of the State of Missouri, with its principal place of business at 120 S. Central Avenue,

Suite 1800, Saint Louis, Missouri 63105.


        11.     Defendant Cookie Peddlers, LLC is a limited liability company organized under

the laws of the State of Missouri, with its principal place of business at 120 S. Central Avenue,



                                                  -3-
Suite 1800, Saint Louis, Missouri 63105, which filed an assumed name record (D/B/A) for “Hot

Box Cookies.”


                                  FACTUAL BACKGROUND

                                       Plaintiff Tiff’s Treats

       12.      Tiff’s Treats is an extremely successful and popular baked goods retail and delivery

business specializing in warm cookie delivery that started in Austin, Texas in 1999. Tiff’s Treats

has since expanded with dozens of physical locations across Texas, Georgia, North Carolina, and

Tennessee, as well as nationwide shipping, under the name and trademark TIFF’S TREATS.

Further, since its inception, Tiff’s Treats has conducted a large portion of its business via online

sales and was an early adopter of online and social media sales and marketing.


       13.      Tiff’s Treats has a true nationwide presence. A substantial portion of its total sales

are made to consumers in states in which it does not presently have physical locations.

Furthermore, thousands of people have tried to order from Tiff’s for delivery into Missouri in just

the last 12 months As part of its expansion to national shipment of its products, Tiff’s Treats has

shipped its goods to purchasers in Missouri and Kansas. Tiff’s Treats, the quality of its cookies

and its nationwide reach and growing reputation have been written up in numerous awards and

publications across the country. See representative articles attached as Exhibit A.


       14.      Tiff’s Treats was the first company in the United States to launch the “warm cookie

delivery” concept, delivering warm, made-to-order, oven-fresh baked goods directly to the

customer. More than twenty years after its founding Tiff’s Treats’ trademarks and trade dress are

now very well known to signify Tiff’s Treats’ baked goods and services.




                                                -4-
       15.     Tiff’s Treats offers a range of baked goods and related services reaching numerous

and varied consumers throughout Texas and other states. Tiff’s Treats maintains a website at

www.cookiedelivery.com, which provides information about Tiff’s Treats and its operations.


       16.     Tiff’s Treats’ iconic ribbon bow trademark and trade dress (the “Bow Mark”) has

been a key element of its brand identity for approximately two decades. Consumers rely on the

Bow Mark to identify Tiff’s Treats’ products and services. To secure its rights in the Bow Mark,

Tiff’s Treats obtained the below federal trademark registration with the United States Patent and

Trademark Office (“USPTO”), the registration certificate for which are attached as Exhibit B:


 Mark/App. No./Reg. No.                  Status/Key Dates       Full Goods/Services
                                         Registered, August     (Int’l Class: 30)
                                         11, 2015               bakery goods; bakery desserts;
                                         Int’l Class:           frozen confections; ice cream
                                         30,35,39,43            desserts; ice cream sandwiches
                                         First Use: April,      (Int’l Class: 35)
 RN: 4788813
                                         2012                   retail bakery shops; online retail
 SN: 86369775
                                         Filed: August 18,      bakery shops
                                         2014                   (Int’l Class: 39)
                                         Registered: August     restaurant delivery services;
                                         11, 2015               delivery of food, namely, bakery
                                                                goods, bakery desserts, frozen
                                                                confections, frozen bakery
                                                                goods, coffee, and tea
                                                                (Int’l Class: 43)
                                                                restaurant services, namely,
                                                                providing of food and beverages
                                                                for consumption on and off the
                                                                premises; catering


       17.     Additionally, Tiff’s Treats owns the below registration incorporating the use of a

bow as part of its box packaging trade dress, the registration certificate for which is attached as

Exhibit C:



                                               -5-
 Mark/App. No./Reg. No.                Status/Key Dates      Full Goods/Services
 TIFF’S TREATS                         Registered Principal (Int’l Class: 30)
 COOKIEDELIVERY.COM and                Register - Sec. 2(F) bakery goods; bakery desserts
 Design                                8 & 15, January 16,
                                       2020
                                       Int’l Class: 30
                                       First Use: June,
                                       2010
                                       Filed: June 11, 2013
                                       Registered: July 15,
 RN: 4566655                           2014
 SN: 85956702


       18.    In addition to the registrations above, Tiff’s Treats has filed the below pending

trademark applications with the USPTO for its special holiday and themed boxes, which

incorporate the bow element, TSDR status printouts for which are attached as Exhibit D:


 Mark/App. No./Reg. No.                Status/Key Dates      Full Goods/Services
 TIFF’S TREATS                         Pending - Initialized (Int’l Class: 30)
 COOKIEDELIVERY.COM HAPPY              Principal Register - Bakery goods; bakery desserts
 BIRTHDAY TIFF’S TREATS                Sec. 2(F), August
 HAPPY BIRTHDAY HAPPY                  20, 2020
 BIRTHDAY HAPPY BIRTHDAY               Int’l Class: 30
 HAPPY BIRTHDAY HAPPY                  First Use:
 BIRTHDAY HAPPY BIRTHDAY               September 15, 2018
 and Design                            Filed: August 17,
                                       2020




 SN: 90118359

 TIFF’S TREATS                         Pending - Initialized (Int’l Class: 30)
 COOKIEDELIVERY.COM HAPPY              Principal Register - Bakery goods; bakery desserts
 HOLIDAYS TIFF’S TREATS                Sec. 2(F), August
 HAPPY HOLIDAYS HAPPY                  20, 2020
 HOLIDAYS HAPPY HOLIDAYS               Int’l Class: 30
 HAPPY HOLIDAYS and Design             First Use:
                                       November 1, 2017


                                             -6-
                                          Filed: August 17,
                                          2020



 SN: 90118372

 TIFF’S TREATS                            Pending - Initialized (Int’l Class: 30)
 COOKIEDELIVERY.COM                       Principal Register - Bakery goods; bakery desserts
 THANK YOU! TIFF’S TREATS                 Sec. 2(F), August
 THANK YOU! THANK YOU!                    20, 2020
 THANK YOU! THANK YOU!                    Int’l Class: 30
 THANK YOU! and Design                    First Use:
                                          September 15, 2018
                                          Filed: August 17,
                                          2020



 SN: 90118368

 TIFF’S TREATS                            Pending - Initialized (Int’l Class: 30)
 COOKIEDELIVERY.COM TIFF’S                Principal Register - Bakery goods; bakery desserts
 TREATS and Design                        Sec. 2(F), August
                                          14, 2020
                                          Int’l Class: 30
                                          First Use:
                                          November 1, 2017
                                          Filed: August 11,
                                          2020
 SN: 90107027


       19.     In addition to its rights in the Bow Mark, Tiff’s Treats has used trade dress

consisting of a white box with text and a laminated silver foil lining since at least as early as 2010.

Tiff’s Treats has used said trade dress (the “Box Trade Dress”) in commerce continuously since

that time throughout the State of Texas. Based on this longstanding, continuous use, consumers

associate the Box Trade Dress uniquely with Tiff’s Treats. The Box Trade Dress is famous

throughout Texas and other parts of the country as Tiff’s Treats has expanded. The Box Trade

Dress is pictured below:



                                                 -7-
       20.     Tiff’s Treats has also obtained federal trademark registrations for current iterations

of the Box Trade Dress with the USPTO, the details of which are included in the chart below,

registration certificates for which are attached as Exhibit E:


 Mark/App. No./Reg. No.                   Status/Key Dates       Full Goods/Services
 TIFF’S TREATS                            Registered Principal (Int’l Class: 30)
 COOKIEDELIVERY.COM and                   Register - Sec. 2(F) bakery goods; bakery desserts
 Design                                   8 & 15, January 16,
                                          2020
                                          Int’l Class: 30
                                          First Use: June,
                                          2010
                                          Filed: June 11, 2013
                                          Registered: July 15,
 RN: 4566655                              2014
 SN: 85956702

 TIFF’S TREATS COOKIE                     Registered Principal (Int’l Class: 30)
 DELIVERY and Design                      Register - Sec. 2(F), Bakery goods; bakery desserts
                                          September 15, 2020
                                          Int’l Class: 30
                                          First Use: June 3,
                                          2018
                                          Filed: February 11,
                                          2020
 RN: 6151638
                                          Registered:
 SN: 88793271
                                          September 15, 2020




                                                -8-
       21.     Tiff’s Treats has used the trademark COOKIE CASH in connection with customer

loyalty programs for its baked goods business since at least as early as 2013. Consumers in Texas

and elsewhere have come to recognize the COOKIE CASH trademark to identify the source of

Tiff’s Treats’ consumer reward program services. To protect its rights, Tiff’s Treats has obtained

the below registration from the USPTO for its COOKIE CASH trademark, the registration

certificate for which is attached as Exhibit F:


 Mark/App. No./Reg. No.                   Status/Key Dates         Full Goods/Services
 COOKIE CASH                              Registered, October      (Int’l Class: 35)
 RN: 4830780                              13, 2015                 administration of a customer
 SN: 86542942                             Int’l Class: 35          loyalty program which provides
 Disclaimer: “COOKIE”                     First Use: January,      discounts on bakery goods;
                                          2013                     providing incentive award
                                          Filed: February 23,      programs for customers through
                                          2015                     issuance and processing of
                                          Registered: October      loyalty coupons for on-line
                                          13, 2015                 purchase of a company’s goods;
                                                                   retail store services in the field
                                                                   of bakery goods and beverages,
                                                                   featuring a discount incentive
                                                                   program for customers;
                                                                   arranging and conducting
                                                                   incentive award programs to
                                                                   promote the purchase of bakery
                                                                   goods and beverages; retail
                                                                   bakery shops; online retail
                                                                   bakery shops


       22.     Tiff’s Treats has used the below trademarks incorporating the elements “WARM

COOKIE” and “COOKIE DELIVERY” continuously since the claimed date of first use in Texas

and has come to be known by them to consumers of its bakery goods and services, as covered by

its registrations, the registration certificates for which are attached as Exhibit G:




                                                  -9-
Mark/App. No./Reg. No.      Status/Key Dates        Full Goods/Services
#WARMCOOKIEMOMENT           Registered,             (Int’l Class: 30)
RN: 5351251                 December 5, 2017        bakery goods, bakery desserts
SN: 86943638                Int’l Class: 30,39      (Int’l Class: 39)
                            First Use: April 18,    restaurant delivery services
                            2017
                            Filed: March 17,
                            2016
                            Registered:
                            December 5, 2017

BAKED TO ORDER. DELIVERED   Registered              (Int’l Class: 30)
WARM.                       Supplemental            bakery goods; bakery desserts
RN: 5382771                 Register, January       (Int’l Class: 39)
SN: 87545036                16, 2018                delivery of food, namely, bakery
                            Int’l Class: 30,39      goods, bakery desserts
                            First Use: 2003
                            Filed: July 27, 2017
                            Registered: January
                            16, 2018

COOKIEDELIVERY.COM          Registered Principal (Int’l Class: 30)
RN: 5288860                 Register - Sec. 2(F), bakery goods, bakery desserts
SN: 87106987                September 19, 2017
                            Int’l Class: 30
                            First Use:
                            November 28, 1999
                            Filed: July 18, 2016
                            Registered:
                            September 19, 2017

THE ORIGINAL WARM COOKIE    Registered              (Int’l Class: 30)
DELIVERY                    Supplemental            bakery goods; bakery desserts
RN: 5836444                 Register, August 13,    (Int’l Class: 39)
SN: 87502395                2019                    delivery of food, namely, bakery
                            Int’l Class: 30,39,43   goods, bakery desserts
                            First Use:              (Int’l Class: 43)
                            November 17, 2017       restaurant and carry out services;
                            Filed: June 23, 2017    catering
                            Registered: August
                            13, 2019

TIFF’S TREATS COOKIE        Registered,             (Int’l Class: 30)
DELIVERY and Design         September 11, 2018      Bakery goods; bakery desserts;
                            Int’l Class:            frozen confections; frozen
                            30,35,39,43             bakery goods
                            First Use: July,        (Int’l Class: 35)


                                 - 10 -
Mark/App. No./Reg. No.   Status/Key Dates       Full Goods/Services
                         2017                   Consultation in the field of
                         Filed: July 24, 2017   corporate and business gift
                         Registered:            giving, namely, gift boxes of
RN: 5562352              September 11, 2018     bakery goods; retail bakery
SN: 87540230                                    services in the field of cookies
                                                and bakery goods, balloons,
                                                specialty and gift boxes, and gift
                                                certificates; online ordering
                                                services in the field of cookies
                                                and bakery goods, balloons,
                                                specialty and gift boxes, and gift
                                                certificates; Administration of a
                                                customer loyalty program which
                                                provides discounts on bakery
                                                goods; Providing incentive
                                                award programs for customers
                                                through issuance and processing
                                                of loyalty coupons for on-line
                                                purchase of a company’s goods;
                                                Retail store services in the field
                                                of bakery goods and beverages,
                                                featuring a discount incentive
                                                program for customers;
                                                Arranging and conducting
                                                incentive award programs to
                                                promote the purchase of bakery
                                                goods and beverages; Retail
                                                bakery shops; online retail
                                                bakery shops
                                                (Int’l Class: 39)
                                                delivery of food, namely, bakery
                                                goods, bakery desserts, frozen
                                                confections, frozen bakery
                                                goods, and beverages
                                                (Int’l Class: 43)
                                                restaurant services; food
                                                preparation services; take-out
                                                restaurant services; restaurants
                                                featuring delivery to homes,
                                                offices, and businesses; catering
                                                services

TIFF’S TREATS COOKIE     Registered,            (Int’l Class: 30)
DELIVERY and Design      September 11, 2018     Bakery goods; bakery desserts;
                         Int’l Class:           frozen confections; frozen


                              - 11 -
Mark/App. No./Reg. No.   Status/Key Dates       Full Goods/Services
                         30,35,39,43            bakery goods
                         First Use: July,       (Int’l Class: 35)
                         2017                   Consultation in the field of
RN: 5562351              Filed: July 24, 2017   corporate and business gift
SN: 87540177             Registered:            giving, namely, gift boxes of
                         September 11, 2018     bakery goods; retail bakery
                                                services in the field of cookies
                                                and bakery goods, balloons,
                                                specialty and gift boxes, and gift
                                                certificates; online ordering
                                                services in the field of cookies
                                                and bakery goods, balloons,
                                                specialty and gift boxes, and gift
                                                certificates; Administration of a
                                                customer loyalty program which
                                                provides discounts on bakery
                                                goods; Providing incentive
                                                award programs for customers
                                                through issuance and processing
                                                of loyalty coupons for on-line
                                                purchase of a company’s goods;
                                                Retail store services in the field
                                                of bakery goods and beverages,
                                                featuring a discount incentive
                                                program for customers;
                                                Arranging and conducting
                                                incentive award programs to
                                                promote the purchase of bakery
                                                goods and beverages; Retail
                                                bakery shops; online retail
                                                bakery shops
                                                (Int’l Class: 39)
                                                delivery of food, namely, bakery
                                                goods, bakery desserts, frozen
                                                confections, frozen bakery
                                                goods, and beverages
                                                (Int’l Class: 43)
                                                restaurant services; food
                                                preparation services; take-out
                                                restaurant services; restaurants
                                                featuring delivery to homes,
                                                offices, and businesses; catering
                                                services




                              - 12 -
 Mark/App. No./Reg. No.                   Status/Key Dates        Full Goods/Services
 TIFF’S TREATS COOKIE                     Registered, January     (Int’l Class: 30)
 DELIVERY and Design                      9, 2018                 bakery goods; bakery desserts;
                                          Int’l Class: 30,39,43   candy; frozen confections;
                                          First Use: October      frozen bakery goods; fresh,
                                          3, 2016                 frozen and refrigerated dough;
                                          Filed: December 19,     coffee; and tea
                                          2016                    (Int’l Class: 39)
 RN: 5373002                              Registered: January     delivery of food, namely, bakery
 SN: 87272690                             9, 2018                 goods, bakery desserts, candy,
                                                                  frozen confections, frozen
                                                                  bakery goods, fresh, frozen and
                                                                  refrigerated dough, coffee, and
                                                                  tea
                                                                  (Int’l Class: 43)
                                                                  restaurant and carry out services;
                                                                  catering

 TIFF’S TREATS COOKIE                     Registered 8 & 15,      (Int’l Class: 30)
 DELIVERY and Design                      July 10, 2017           bakery goods; bakery desserts;
                                          Int’l Class: 30,39,43   candy; frozen confections;
                                          First Use:              frozen bakery goods; fresh,
                                          September 1, 2004       frozen and refrigerated dough;
                                          Filed: September        coffee; and tea
                                          14, 2006                (Int’l Class: 39)
 RN: 4014442                              Registered: August      delivery of food, namely, bakery
 SN: 78974774                             23, 2011                goods, bakery desserts, candy,
                                                                  frozen confections, frozen
                                                                  bakery goods, fresh, frozen and
                                                                  refrigerated dough, coffee, and
                                                                  tea
                                                                  (Int’l Class: 43)
                                                                  restaurant and carry out services;
                                                                  catering


        23.       Through longstanding and continuous use, the marks identified above (the “Tiff’s

Treats Trademarks and Trade Dress”) have become recognized as designations of source of the

goods and services offered by Tiff’s Treats. Through its longstanding use and promotion of its

goods and services under these marks, Tiff’s Treats has also developed significant common law

rights therein.



                                               - 13 -
       24.     Pursuant to the Lanham Act, Tiff’s Treats’ Principal Register registrations

constitute prima facie evidence of: (a) the validity of the Tiff’s Treats Trademarks and Trade Dress

and of the registrations thereof; (b) Tiff’s Treats’ ownership of the Tiff’s Treats Trademarks and

Trade Dress; and (c) Tiff’s Treats’ exclusive right to use the Tiff’s Treats Trademarks and Trade

Dress on or in connection with the products and services stated in the registrations, including the

exclusive right to license the Tiff’s Treats Trademarks and Trade Dress on or in connection with

the products and services stated in the registrations. 15 U.S.C. §§ 1057(b) and 1115(a). In addition,

Tiff’s Treats’ registrations constitute constructive notice of Tiff’s Treats’ claim of ownership of

the Tiff’s Treats Trademarks and Trade Dress. See 15 U.S.C. § 1072. Further, Registration Nos.

4,014,442 and 4,566,655 are incontestable pursuant to 15 U.S.C. § 1065.


                                      Defendants’ Activities

       25.     Long after Tiff’s Treats began using the Tiff’s Treats Trademarks and Trade Dress,

and after Tiff’s Treats had registered the Tiff’s Treats Trademarks and Trade Dress, Defendants

began advertising, marketing and selling bakery goods and/or services under marks and names

identical with or confusingly similar to the Tiff’s Treats Trademarks and Trade Dress.


       26.     Defendants have a history of copying Tiff’s Treats’ advertising, trademarks, and/or

trade dress in a manner intended to copy, to trade off of Tiff’s Treats’ hard-earned goodwill, and

to confuse consumers.


       27.     In 2012, Tiff’s Treats first discovered Hot Box Cookies’ imitation of its branding

elements and website trade dress when Defendants copied significant portions of Tiff’s Treats’

content and website trade dress from its website at cookiedelivery.com. At that time, Tiffs’ Treats

sent a cease and desist letter to Defendants demanding that they cease such infringement of Tiff’s



                                               - 14 -
Treats intellectual property. Printouts of Tiff’s Treats’ and Defendants’ respective websites at the

time demonstrating the objectionable content are attached as Exhibit H. After negotiations,

Defendants removed the infringing material.


       28.     On or about July 24, 2018, Defendant Ryan Rich visited Tiff’s Treats’ headquarters

in Austin, Texas, purportedly to discuss a potential acquisition of Defendants’ business by Tiff’s

Treats. On information and belief, this visit was in fact a reconnaissance mission to gather

intelligence on Tiff’s Treats proprietary information and branding strategy in order to copy Tiff’s

Treats branding materials, trademarks, and trade dress, in order to compete unfairly with Tiff’s

Treats. Discussions between Tiff’s Treats and Defendants continued at least through July 2018,

during which time Defendants signed various documents related to the discussions. Defendants

purposely availed themselves of the benefits of this forum with this in-person visitation to gain

access to Tiff Treat’s proprietary information. Indeed, Defendants absolutely intended to both

subject themselves to Texas law and fall within the protection of Texas law. Defendants’

specifically agreed to subject themselves to Texas law when they signed agreements with Tiff’s

Treats on February 13, 2018 and June 25, 2018, both of which expressly designated the laws of

the State of Texas as governing and the courts of the State of Texas as the forum for any disputes

arising therefrom.


       29.     Upon information and belief, following the July 2018 visit to Tiff’s Treats’

headquarters, Hot Box redesigned its product packaging to imitate the Box Trade Dress.

Specifically, Defendant replaced its prior box which utilized a stock paper board brownish colored

interior and flatter configuration along with primarily red exterior, and replaced it with a custom

box laminated with a silver foil box interior to imitate the Tiff’s Treats Box Trade Dress with

primarily white exterior. See for example, printouts from Defendants’ Facebook page attached as


                                               - 15 -
Exhibit I showing use of the paper board box until on or around March 2019; see also the timeline

and advertising comparison attached as Exhibit J. Upon information and belief, Defendants also

added the large stylized wording “WARM COOKIE DELIVERY” and unveiled a “COOKIE

CASH” loyalty program, all directly copying the Tiff’s Treats Trademarks and Trade Dress.

Recently, and in any event after the visit by Ryan Rich to Tiff’s Treats headquarters, Tiff’s Treats

discovered that Defendants were using boxes with (1) silver foil lining, (2) a ribbon bow, (3) Tiff’s

Treats’ registered COOKIE CASH trademark, and (4) the wording “WARM COOKIE

DELIVERY” written in large stylized lettering, in striking similarity to Tiff’s Treats Box Trade

Dress. Images of the infringing boxes are shown below:




                                               - 16 -
                                        r

       30.     The boxes pictured above are highly similar to the Box Trade Dress. Texas

consumers, to whom the Box Trade Dress is famous, may encounter Defendants’ boxes either

when placing an order for delivery to recipients in Defendants’ delivery area, or when traveling in

the areas in which Defendants have store locations or service deliveries. The use of “COOKIE

CASH” on Defendants’ packaging is identical to Tiff’s Treats’ COOKIE CASH federally

registered trademark and the silver interior is also identical to the interior of the Tiff’s Treats Box

Trade Dress.


       31.     Tiff’s Treats has communicated its objections to Defendants’ infringing activity on

multiple occasions. Despite this, Defendants have not ceased their unauthorized use of the Tiff’s

Treats Trademarks and Trade Dress. Tiff’s Treats can only assume Defendants intend to continue

and expand their unauthorized use of the Tiff’s Treats Trademarks and Trade Dress.


       32.     The repeated and unauthorized use of the Tiff’s Treats Trademarks and Trade Dress

by Defendants in connection with Defendants’ bakery goods and/or services is designed and



                                                - 17 -
intended to cause confusion among consumers as to the source and sponsorship of the goods and/or

services offered by Defendants by Tiff’s Treats.


       33.     Defendants’ conduct is likely to cause confusion among consumers as to the

affiliation or connection with, or sponsorship of Defendants’ goods and/or services by Tiff’s

Treats. Defendants’ repeated use of the Tiff’s Treats Trademarks and Trade Dress, coupled with

their pattern of knowingly copying and competing unfairly with Tiff’s Treats, evidences an intent

to trade on the goodwill of Tiff’s Treats by associating Defendants’ products and services with

Tiff’s Treats and to appropriate unfairly the hard earned value and goodwill associated with the

Tiff’s Treats Trademarks and Trade Dress.


       34.     Defendants’ infringing conduct in commerce is entirely without the permission,

license or authority of Tiff’s Treats. Such conduct is likely to cause confusion with and dilutes the

distinctiveness of the Tiff’s Treats Trademarks and Trade Dress, and infringes the federally-

registered Tiff’s Treats Trademarks and Trade Dress. Defendants’ infringement is willful.


       35.     Defendants began their infringement of the Tiff’s Treats Trademarks and Trade

Dress with full knowledge of Tiff’s Treats’ prior use of and rights in the Tiff’s Treats Trademarks

and Trade Dress. On information and belief, Defendants have studied Tiff’s Treats Trademarks

and Trade Dress under the guise of a potential business deal and undertook these actions with the

intent of confusing consumers and visitors to Defendants’ websites, so that Defendants could trade

on and receive the benefit of the goodwill built up at great labor and expense by Tiff’s Treats over

the past two decades.




                                               - 18 -
       36.     Tiff’s Treats’ intellectual property has propelled Tiff’s Treats from a two person

operation in Austin to a national presence with over 60 stores and over a 1,500 employees in

multiple states and a national online and mail order business.


       37.     Defendants’ are likewise present in multiple states and have publically stated their

expansion plans. Steph Kukuljan, Hot Box Cookies Sweetens Up St. Louis With Fourth Location,

ST.          LOUIS            BUSINESS          JOURNAL            (Oct.          16,          2020),

https://www.bizjournals.com/stlouis/news/2020/10/16/hot-box-cookies.html?ana=ksdk

(Defendant “has locations in Clayton; Central West End; Tower Grove South; Lawrence, Kansas;

and Columbia, Missouri, where it first launched in 2008. The brand is also planning a location in

Kirkwood, as well as expansion into Illinois next year.”), a copy of which is attached as Exhibit

K. Defendants also purport to offer franchising opportunities, including in Texas as shown at

https://www.hotboxcookies.com/franchise. See franchise offer at Exhibit L.


       38.     Defendants’ goods and services are available for purchase to online consumers

from anywhere in the United States, including in this District and throughout the State of Texas.


       39.     Defendants, individually and collectively, have willfully infringed and diluted the

Tiff’s Treats Trademarks and Trade Dress. Their actions are intentionally and expressly aimed at

Tiff’s Treats, its headquarters, and its intellectual property within both the State of Texas and this

District. Defendants travelled to Tiff’s Treats corporate headquarters in Texas under the guide of

business negotiations and subsequently redesigned their product packaging to imitate and infringe

the Tiff’s Treats Trademarks and Trade Dress. Defendants’ actions have caused actual harm to

Tiff’s Treats’ brand and reputation, which Defendants knew was likely to be suffered in the State

of Texas and this District.



                                                - 19 -
       40.       On information and belief, the individual Defendant named in this action, Ryan

Rich, has actively participated, in concert and at the same business address, in the formation of

and operation of multiple businesses and assumed names operating the “Hot Box Cookies”

business, and has authorized, directed, or participated in the infringement of Plaintiff’s rights. Mr.

Rich, as an individual, has filed an assumed name record (D/B/A) for the name “Hot Box Cookie”

to conduct business under the same as an individual. He has been a central figure in tortious

conduct harming Plaintiff and Plaintiff’ Tiff’s Treats Trademarks and Trade Dress and is

consequently individually liable in addition to Defendants Hot Box Cookies, LLC and Cookie

Peddlers, LLC D/B/A Hot Box Cookies.


                                 Effects Of Defendants’ Activities

       41.       Defendants’ infringing conduct, described herein, is likely to cause confusion, to

cause mistake, and/or to deceive consumers, at least as to some affiliation, connection, or

association of Defendants with Tiff’s Treats, or as to the origin, sponsorship, or approval of the

goods and/or services of Defendants by Tiff’s Treats.


       42.       Defendants’ infringing conduct, described herein, falsely indicates to consumers

that the Defendants’ goods and/or services are affiliated, connected, or associated with Tiff’s

Treats, or are sponsored, endorsed, or approved by Tiff’s Treats, or are in some manner related to

Tiff’s Treats.


       43.       Defendants’ infringing conduct, described herein, enables Defendants to trade on

and receive the benefit of goodwill in the Tiff’s Treats Trademarks and Trade Dress, which has

been built up at great labor and expense over many years. Use of Tiff’s Treats Trademarks and

Trade Dress, or trademarks and trade dress confusingly similar thereto, by Defendants in the



                                                - 20 -
manner described above also enables Defendants to gain acceptance for their products and/or

services, not solely on their own merits, but on the reputation and goodwill of Tiff’s Treats and

the Tiff’s Treats Trademarks and Trade Dress.


       44.     Defendants’ infringing conduct, described herein, prevents Tiff’s Treats from

controlling the nature and quality of goods and/or services provided as a result of those uses and

place the valuable reputation and goodwill of Tiff’s Treats in the hands of Defendants, over whom

Tiff’s Treats has no control.


       45.     Defendants’ infringing conduct also impairs the distinctiveness of Tiff’s Treats’

famous Box Trade Dress and harms the reputation thereof.


       46.     Defendants’ conduct has caused irreparable injury to Tiff’s Treats and, unless

restrained by this Court, will continue to cause irreparable injury to Tiff’s Treats. There is no

adequate remedy at law for this injury.


                  COUNT I: FEDERAL TRADEMARK INFRINGEMENT

       47.     Plaintiff realleges and incorporates by reference the allegations set forth in

paragraphs 1-46 as though fully stated herein.


       48.     The acts of Defendants complained of herein constitute infringement of the

federally registered Tiff’s Treats Trademarks and Trade Dress in violation of 15 U.S.C. § 1114(1).


       49.     The acts of Defendants described herein have been willful and in bad faith, making

this an exceptional case within the meaning of 15 U.S.C. § 1117(a).


       50.     Plaintiff has been damaged by the acts of Defendants in an amount, currently

unknown, to be proved at trial.


                                                 - 21 -
       COUNT II: FEDERAL COMMON LAW TRADEMARK INFRINGEMENT

       51.     Plaintiff realleges and incorporates by reference the allegations set forth in

paragraphs 1-50 as though fully stated herein.


       52.     The acts of Defendants complained of herein constitute trademark infringement of

the Tiff’s Treats Trademarks and Trade Dress in violation of Section 43(a) of the Lanham Act, 15

U.S.C. § 1125(a).


       53.     Plaintiff has been damaged by the acts of Defendants in an amount, currently

unknown, to be proved at trial.


                     COUNT III: FEDERAL UNFAIR COMPETITION

       54.     Plaintiff realleges and incorporates by reference the allegations set forth in

paragraphs 1-53 as though fully stated herein.


       55.     The acts of Defendants complained of herein constitute unfair competition in

violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A).


       56.     Plaintiff has been damaged by the acts of Defendants in an amount, currently

unknown, to be proved at trial.


         COUNT IV: TEXAS COMMON LAW TRADEMARK INFRINGEMENT

       57.     Plaintiff realleges and incorporates by reference the allegations set forth in

paragraphs 1-56 as though fully stated herein.


       58.     The acts of Defendants complained of herein constitute trademark infringement in

violation of the common law of Texas.




                                                 - 22 -
       59.     Plaintiff has been damaged by the acts of Defendants in an amount, currently

unknown, to be proved at trial.


             COUNT V: TEXAS COMMON LAW UNFAIR COMPETITION

       60.     Plaintiff realleges and incorporates by reference the allegations set forth in

paragraphs 1-59 as though fully stated herein.


       61.     The acts of Defendants complained of herein constitute unfair competition in

violation of the common law of Texas.


       62.     Plaintiff has been damaged by the acts of Defendants in an amount, currently

unknown, to be proved at trial.


                       COUNT VI: TEXAS TRADEMARK DILUTION

       63.     Plaintiff realleges and incorporates by reference the allegations set forth in

paragraphs 1-62 as though fully stated herein.


       64.     The acts of Defendants complained of herein constitute willful trademark dilution

of the Box Trade Dress in violation of Section 16.103 of the Texas Business and Commerce Code,

Tex. Bus. & Com. Code §16.103.


       Plaintiff has been damaged by the acts of Defendants in an amount, currently unknown, to

       be proved at trial.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for entry of judgment against Defendants including the

following relief, and any other relief to which Plaintiff may show themselves entitled:




                                                 - 23 -
       65.     Defendants, their officers, members, agents, servants, employees, attorneys and all

those persons in active concert or participation with them be preliminarily and permanently

enjoined and restrained from:


               (a)    Using the Tiff’s Treats Trademarks and Trade Dress, or any trademarks or

trade dress confusingly similar thereto, for, on, and/or in connection with the manufacture,

distribution, advertising, promoting, delivery, offering for sale, and/or sale of any goods or

services, including, without limitation, cookies and bakery goods and related restaurant and

delivery services;

               (b)    Committing any acts or making any statements calculated, or the reasonably

foreseeable consequence of which would be, to infringe or dilute the distinctiveness of Tiff’s

Treats Trademarks and Trade Dress;

               (c)    Conspiring with, aiding, assisting or abetting, or colluding with any other

person or business entity in engaging in or performing any of the activities referred to in

subparagraphs (a) and (b) above.

       66.     Consistent with paragraph (1) above, Defendants be ordered to remove from

display any products, product packaging, advertisements, signage, marketing materials, internet

web pages, and/or social media pages, comprising or containing their infringing conduct or bearing

or depicting Tiff’s Treats Trademarks and Trade Dress, or any trademarks or trade dress likely to

cause confusion therewith or to cause dilution thereof, including all internet web pages, web

advertisements, social media posts, print advertisements, brochures, and products and packaging

in inventory. Defendants also be ordered to submit to the Court and serve upon Plaintiff, within

thirty (30) days after the entry and services of an injunction, a full written accounting detailing




                                              - 24 -
gross sales of any goods and/or services in connection with Tiff’s Treats Trademarks and Trade

Dress, or any trademarks or trade dress confusingly similar thereto.


       67.        Defendants be required to deliver to the Court for destruction, or show proof of

destruction of, any and all products, product packaging, advertisements, signage, marketing

materials, internet web pages and/or social media pages, and any other materials in their

possession, custody, or control comprising or containing or bearing or depicting the Tiff’s Treats

Trademarks and Trade Dress, or any trademarks or trade dress confusingly similar thereto.


       68.        Defendants be ordered to file with this Court and to serve upon Plaintiff, within

thirty (30) days after the entry and service on Defendants of an injunction, a report in writing and

under oath setting forth in detail the manner and form in which Defendants have complied with

the injunction.


       69.        Plaintiff recover all damages they have sustained as a result of the activities of

Defendants.


       70.        Pursuant to 15 U.S.C. § 1117, Plaintiff be awarded treble damages and attorneys’

fees for willful infringement.


       71.        An accounting be directed to determine the profits of Defendants resulting from the

activities complained of herein, and that such profits be paid over to Tiff’s Treats, increased as the

Court finds to be just under the circumstances of this case.


       72.        Defendants be required to account for and pay over to Plaintiff any benefit and

unjust enrichment obtained at Plaintiff’ expense from its wrongful actions.




                                                 - 25 -
       73.     Plaintiff be awarded costs and fees related to this action, including, but not limited

to, reasonable attorneys’ fees.


       74.     Plaintiff be awarded pre-judgment and post-judgment interest.


       75.     Plaintiff be granted such other and further relief, at law or in equity, as the Court

may deem just and proper.


                                     DEMAND FOR JURY TRIAL

       Tiff’s Treats hereby requests a trial by jury for all issues so triable, pursuant to Fed. R. Civ.

P. 38(b) and 38(c).


 Dated: November 23, 2020                           NORTON ROSE FULBRIGHT US LLP



                                                    /s/ Marc B. Collier
                                                    Marc B. Collier
                                                    State Bar No. 00792418
                                                    marc.collier@nortonrosefulbright.com
                                                    Stephanie A. Schmidt
                                                    State Bar No. 24106406
                                                    stephanie.schmidt@nortonrosefulbright.com
                                                    98 San Jacinto Boulevard, Suite 1100
                                                    Austin, Texas 78701
                                                    Telephone: (512) 536-5288
                                                    Facsimile: (512) 536-4598

                                                    Attorneys for Plaintiff Tiff’s Treats Holdings,
                                                    Inc.




                                                - 26 -
